  Case: 1:20-cv-00057-JAR Doc. #: 20 Filed: 11/20/20 Page: 1 of 3 PageID #: 86




                            UNITE~ STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                      I

                               SOUTHEASTERN DIVISION

 CURTIS PHILLIPS,                                 )
                                                  )
            Plaintiff,                            )
                                                  )
       V.                                         )          No. 1:20-CV-00057-JAR
                                                  )
 LANE GORDON, et al.,                             )
                                                  )
            Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on self-represented plaintiff Curtis Phillips' motion for entry

of default judgment against defendants. Defendants oppose the motion. For the following reasons,

the Court will deny plaintiffs motion.

                                           Background

       Plaintiff is an incarcerated person, currently housed at Southeast Correctional Center. He

brings this matter under 42 U.S.C. § I'.983 alleging defendant Sergeant Lane Gordon used excessive

force against him while he was restrained, and the remaining defendants failed to protect him. On

July 29, 2020, the Court conducted an initial review of plaintiff's complaint under 28 U.S.C. §

1915(e ), and ordered service on defendants pursuant to the service agreement the Court maintains

with the Missouri Attorney General. Defendants were served with the Court's waiver of service

letter on July 30, 2020. Their responsive pleading was due within sixty days, or by September 30,

2020. Defendants did not file a responsive pleading by this deadline.

                                            Discussion

       On October 7, 2020, plaintiff filed the instant motion seeking entry of default against

defendants. In his motion, plaintiff states that defendants are late in responding to the complaint.
  Case: 1:20-cv-00057-JAR Doc. #: 20 Filed: 11/20/20 Page: 2 of 3 PageID #: 87




He is particularly discouraged by thi~ lack of response because defendants are "represented by the

Office of the State Attorney General,;a whole battalion of highly-trained legal professionals, while

the plaintiff, and uneducated mental health patient, partially blinded by the assault at issue, is pro

se. The Defendant's lack of response indicates abandonment of disputation."

       On October 15, 2020, defendants filed a motion for an extension of time to file a responsive

pleading. Defendants stated that a clerical oversight or other technical issue occurred at the Office

of the Attorney General, and they were not aware of the case or the waiver of service letter. The

Court granted defendants an additional thirty days to respond the complaint, and defendants filed

their answer within this time.

       Because there is a "judicial preference for adjudication on the merits," the law generally

disfavors default judgments, and the entry of a default judgment "should be a rare judicial act."

Belcourt Pub. Sch. Dist. v. Davis, 786 F.3d 653, 661 (8th Cir. 2015) (internal quotation marks

omitted). The decision to enter a default judgment rests within the district court's sound discretion.

Id. Here, defendants responded within eight days to plaintiffs motion for entry of default, and

requested additional time to file a responsive pleading. In all, defendants were six weeks late in

responding to plaintiffs complaint. Plaintiff has not alleged he suffered any prejudice because of

this delay. While the Court shares plaintiffs reasonable expectation that the Office of the Attorney

General would timely file its responsive pleading, the Court also acknowledges that clerical errors

occur. Because default judgments are disfavored in the law and plaintiff has suffered no prejudice,

the Court will deny plaintiffs motion for entry of default.

       Accordingly,




                                                 -2-
  Case: 1:20-cv-00057-JAR Doc. #: 20 Filed: 11/20/20 Page: 3 of 3 PageID #: 88




          IT IS HEREBY ORDERED that plaintiffs motion for entry of default is DENIED. [ECF
                                      '

No. 14]

          Dated this 20th day of November, 2020.



                                                                .fk
                                                          .ROSS
                                                         D STATES DISTRICT JUDGE




                                                   -3-
